   8:17-cr-00162-LSC-SMB Doc # 72 Filed: 04/21/20 Page 1 of 1 - Page ID # 204



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:17CR162

       vs.
                                                                      ORDER
HEATH JEREMY THOMAS,

                      Defendant.


       This matter is before the court on the motion of Assistant Federal Public Defender John J.
Velasquez and the Office of the Federal Public Defender to withdraw as counsel for the
defendant, Heath Jeremy Thomas. (Filing No. 71). John J. Velasquez represents that the Office
of the Federal Public Defender has a conflict of interest in this matter. John J. Velasquez’s and
the Office of the Federal Public Defender’s motion to withdraw (Filing No. 71) is granted.
       Jessica P. Douglas, 1001 Farnam Street, 3rd Floor, Omaha, NE 68102, (402) 341-0700, is
appointed to represent Heath Jeremy Thomas for the balance of these proceedings pursuant to the
Criminal Justice Act. John J. Velasquez shall forthwith provide Jessica P. Douglas with the
discovery materials provided the defendant by the government and such other materials obtained
by Mr. Velasquez which are material to Heath Jeremy Thomas’s defense.
       The clerk shall provide a copy of this order to Jessica P. Douglas and the defendant.
       IT IS SO ORDERED.

       Dated this 21st day of April, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
